Filed 6/24/21 P. v. Omana CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


THE PEOPLE,                                                           B306220

         Plaintiff and Respondent,                                    (Los Angeles County
                                                                      Super. Ct. No. ZM046347)
         v.

SERGIO OMANA,

         Defendant and Appellant.



      APPEAL from an order of the Superior Court of Los
Angeles County, Laura Streimer, Commissioner. Appeal
dismissed.
      Christian C. Buckley, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Matthew Rodriquez, Acting Attorney General, Rob Bonta,
Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Susan Sullivan Pithey, Assistant Attorney General, Zee
Rodriguez, Michael R. Johnsen and Nicholas J. Webster, Deputy
Attorneys General, for Plaintiff and Respondent.
                _______________________________
     Sergio Omana appeals from the trial court’s order
extending his commitment to the Department of State Hospitals
under Penal Code section 1026.51 until January 13, 2021. The
order from which Omana appeals has expired, and Omana is
currently subject to a new order that extends his commitment to
January 13, 2023. In a supplemental letter brief, Omana
concedes this appeal is moot and should be dismissed. For the
reasons set forth below, we agree and dismiss the appeal.
                          BACKGROUND
       In 2017, Omana was committed to the Department of State
Hospitals under section 1026 after being found not guilty by
reason of insanity of assault by force likely to produce great
bodily injury. (§ 245, subd. (a)(4).) His maximum term of
commitment was set to expire on January 13, 2019. On October
5, 2018, the prosecution filed a petition to extend the
commitment under section 1026.5, alleging Omana represented a
substantial danger of physical harm to others by reason of mental
disease, defect, or disorder.
       On November 13, 2019, the trial court accepted defense
counsel’s waiver of jury trial on the petition to extend the
commitment, based on defense counsel’s representation she had a
doctor’s letter indicating Omana lacked capacity to enter the
waiver. Apparently, defense counsel did not submit this letter to
the trial court, and the letter is not part of the record on appeal.
       At a December 9, 2019 bench trial, the court heard
testimony from Omana and both a psychologist and a psychiatrist
who had evaluated him. The court also considered reports from


      1   Undesignated statutory references are to the Penal Code.




                                  2
multiple psychological and psychiatric evaluations of Omana.
The court sustained the prosecution’s petition and extended
Omana’s commitment to the Department of State Hospitals until
January 13, 2021.
       Omana appealed from the trial court’s December 9, 2019
order. In his opening appellate brief, Omana contended the trial
court’s failure to advise him of his right to jury trial on the
prosecution’s petition to extend his commitment, and the trial
court’s failure to obtain a personal waiver of jury trial from him,
required reversal of the order extending his commitment to
January 13, 2021. In Omana’s reply brief on appeal, his counsel
informed this court his appeal might be moot to the extent his
commitment was extended beyond January 13, 2021, but his
counsel did not yet have sufficient information to evaluate the
issue.
       We requested Omana file a letter brief (and accompanying
request for judicial notice, if appropriate), updating this court
with his current commitment status and setting forth his position
on whether this appeal is moot and should be dismissed. On
June 8, 2021, Omana filed a request for judicial notice of the trial
court’s February 1, 2021 minute order, stating on that date
Omana personally waived his right to jury trial on the
prosecution’s October 1, 2020 petition to extend his commitment,
and the trial court accepted the waiver; the court admitted into
evidence the petition and a report from the state hospital where
Omana was committed, and Omana submitted on the petition
without argument; and the trial court granted the petition,
extending Omana’s commitment to the Department of State




                                 3
Hospitals to January 13, 2023.2 In his accompanying letter brief,
filed June 8, 2021, Omana stated this appeal is moot because the
underlying commitment order has expired, and the “appeal does
not raise any new questions of law or a matter of continuing
public interest.” On June 10, 2021, the Attorney General filed a
responsive letter brief, agreeing with Omana that this appeal is
moot and should be dismissed.
                            DISCUSSION
       Generally, appellate courts will not render opinions on
moot questions. “A case becomes moot when a court ruling can
have no practical effect or cannot provide the parties with
effective relief.” (People v. Dunley (2016) 247 Cal.App.4th 1438,
1445.) As Omana and the Attorney General point out in their
letter briefs, an appeal from an expired commitment order is
generally moot unless the appeal raises an issue of continuing
importance that is capable of repetition but evading review. (See
ibid.; People v. Gregerson (2011) 202 Cal.App.4th 306, 321.)
       Here, a reversal of the trial court’s December 9, 2019,
expired commitment order would have no effect on Omana’s
current commitment to the Department of State Hospitals
pursuant to the trial court’s February 1, 2021 order. In this
appeal, Omana contends the trial court erred in failing to advise
him of his right to jury trial on the prosecution’s October 5, 2018
petition to extend his commitment and in failing to obtain a
personal waiver of jury trial from him. As Omana concedes, this
appeal raises no issue of continuing importance that is capable of
repetition but evading review. As set forth in the trial court’s


      2 We grant Omana’s June 8, 2021 request for judicial notice
of the trial court’s February 1, 2021 minute order.




                                 4
February 1, 2021 minute order, on that date, Omana personally
waived his right to jury trial on the prosecution’s October 1, 2020,
subsequent petition to extend his commitment, and he submitted
on the petition without argument. The asserted error Omana
challenges in this appeal did not recur on the subsequent
petition. This appeal is moot, and we dismiss it.
                          DISPOSITION
       The appeal is dismissed.
       NOT TO BE PUBLISHED




                                                 CHANEY, J.

We concur:




             ROTHSCHILD, P. J.




             BENDIX, J.




                                 5